DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 7-8, and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 7-8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG. Pub. No. 2018/0137965 A1) in view of Xia et al. (U.S. PG. Pub. No. 2018/0130600 A1) and Kang et al. (U.S. Patent 11,335,496 B2).
With respect to claim 7, Lee teaches a coil component 100 (FIGs.1-4) comprising: 
a magnetic element body 10 having first (side) and second  (bottom) flat surfaces; 
a resin coating 60 covering the second flat surface of the magnetic element body without covering the first surface of the magnetic element body (a portion of side surface is not covered by resin coating 60 so that conductive resin 81 and outer end of coil pattern 42 and or 44 could be connected, para. [0038]); 
a coil conductor 42 and or 44 embedded in the magnetic element body, the coil conductor having an end portion (outer end portion) (para. [0038]); and 
a terminal electrode 80 covering the first and second flat surfaces of the magnetic element body so as to contact part of the end portion of the coil conductor, the first flat surface of the magnetic element body, and the resin coating (paras. [0038], [0041], and [0050]). Lee does not expressly teach 
a part of the end portion of the coil conductor protrudes from the first flat surface of the magnetic element body; and
a surface of the part of the end portion of the coil conductor that contact the terminal electrode is roughened.
Xia et al., hereinafter referred to as “Xia,” teaches a coil component (FIGs. 1-4), wherein
a part 100a (annotated FIG. 3) of the end portion (end of coil conductor 100) of the coil conductor 100 protrudes from the first flat surface 100a of the magnetic element body 200 (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the protruding part of the end portion of the coil conductor as taught by Xia to the coil component of Lee to increase connection area between the end portion of the coil conductor and the external electrode.

    PNG
    media_image1.png
    294
    400
    media_image1.png
    Greyscale

Kang teaches a coil component 1000 (FIGs. 1-4), 
wherein a surface (surface connected to connection portion 310 or 410 of electrode 300 or 400) of the part of the end portion 231 and or 232 of the coil conductor that contact the terminal electrode is roughened (col. 7, lines 40-44). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the surface roughness as taught by Kang to the coil component of Lee to improve cohesion force between the electrode and the end portion (col. 7, lines 57-62).
With respect to claim 8, Lee in view of Xia and Kang teaches the coil component as claimed in claim 7, 
wherein the terminal electrode includes a conductive resin 781 and a metal film 82 covering the conductive resin (Lee, para. [0040]).
With respect to claim 14, Lee in view of Xia and Kang teaches the coil component as claimed in claim 7, wherein a cross section of the coil conductor is a circular shape (Xia, para. [0035]).
With respect to claim 15, Lee in view of Xia and Kang teaches the coil component as claimed in claim 7, wherein the coil conductor includes a wire-shaped metal core coated with an insulating coating 102 (Xia, para. [0035]).
With respect to claim 16, Lee in view of Xia and Kang teaches the coil component as claimed in claim 7, wherein the part of the end portion of the coil conductor is a curved plane (Xia, para. [0035]).

6.	Claims 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Usui et al. (U.S. Patent No. 5,912,609).
With respect to claim 17, Xia et al., hereinafter referred to as “Xia,” teaches a coil component (FIGs. 1-4) comprising:
a magnetic element body 200 (annotated FIG. 3) having a first flat surface (left and or right side surface);
a coil conductor 100 embedded in the magnetic element body; and
a terminal electrode 300 formed on the first flat surface of the magnetic element body,
wherein the coil conductor includes a wire-shaped metal core coated with an insulating coating 102 (FIG. 4),
wherein the metal core at an end portion of the coil conductor has first (first surface 100b), second (second surface 100c), and third (third surface 100d) coil surfaces,
wherein the first coil surface protrudes (protruding part 100a) from the first flat surface of the magnetic element body,
wherein the second and third coil surfaces are embedded in the magnetic element body (para. [0035]). Xia does not expressly teach
the terminal electrode contacts with the first and second coil surfaces without contacting the third coil surface.
Usui et al., hereinafter referred to as “Usui,” teaches a coil component (annotated FIG. 11), wherein the terminal electrode 16 and or 14 contacts with the first and second coil surfaces 8a and 8b without contacting the third coil surface 8c (col. 4, lines 41-44). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the terminal electrode contacting the first and second surfaces of the conductor coil as taught by Usui to the coil component of Xia to increase connection area between the end portion of the coil conductor and the terminal electrode.

    PNG
    media_image2.png
    350
    339
    media_image2.png
    Greyscale

With respect to claim 20, Xia in view of Usui teaches the coil component as claimed in claim 17, wherein a cross section of the coil conductor is a circular shape (Xia, para. [0035]).

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Usui, as applied to claim 17 above, and further in view of Lee.
With respect to claim 18, Xia in view of Usui teaches the coil component as claimed in claim 17. Xia in view of Usui does not expressly teach the third coil surface is covered with the insulating coating.
Lee teaches a coil component (annotated FIG. 2), wherein the third coil surface 11c is covered with the insulating coating 10 (para. [0038]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating coating as taught by Lee to the coil component of Xia in view of Usui to provide the required insulation between the end portion of the coil conductor and the magnetic element body.


    PNG
    media_image3.png
    394
    505
    media_image3.png
    Greyscale


8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Usui, as applied to claim 17 above, and further in view of Shikama et al. (U.S. PG. Pub. No. 2003/0206089 A1).

With respect to claim 19, Xia in view of Usui teaches the coil component as claimed in claim 17. Xia in view of Usui does not expressly teach a part of the terminal electrode covering the end portion of the coil conductor protrudes from another part of the terminal electrode covering the first flat surface of the magnetic element.
Shikama et al., hereinafter referred to as “Shikama,” teaches a coil component (annotated FIG. 4), wherein a part 41 of the terminal electrode 4a covering the end portion 2a of the coil conductor 2 protrudes from another part of the terminal electrode 42 covering the first flat surface 3a of the magnetic element 3 (para. [0042]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the protruding electrode part as taught by Shikama to the coil component of Xia in view of Usui to provide the required connection between the end portion and the electrode.

    PNG
    media_image4.png
    544
    568
    media_image4.png
    Greyscale

9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Usui, as applied to claim 17 above, and further in view of Liu et al. (U.S. Patent No. 8,723,629 B1).
With respect to claim 21, Xia in view of Usui teaches the coil component as claimed in claim 17. Xia in view of Usui does not expressly teach
wherein the first flat surface is perpendicular to a coil axis of the coil conductor, and
wherein the end portion of the coil conductor extends along the first flat surface.
Liu et al., hereinafter referred to as “Liu,” teaches a coil component (FIG. 2E), 
wherein the first flat surface (bottom surface) is perpendicular to a coil axis (vertical axis) of the coil conductor 3, and
wherein the end portion 31 and or 32 of the coil conductor extends along the first flat surface (col. 6, lines 1-9). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the end portion extending along the first flat surface as taught by Liu to the coil component of Xia in view of Usui to improve ease of connection to an external circuit on a substrate or a circuit board.

10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Usui, as applied to claim 17 above, and further in view of Kang et al. (U.S. Patent 11,335,496 B2).
With respect to claim 22, Xia in view of Usui teaches the coil component as claimed in claim 17. Xia in view of Usui does not expressly teach the first coil surface is larger in surface roughness than the third coil surface.
Kang et al., hereinafter referred to as “Kang,” teaches a coil component 1000 (FIGs. 1-4), wherein the first coil surface (surface connected to connection portion 310 or 410 of electrode 300 or 400) is larger in surface roughness than the third coil surface (surface embedded in body 100) (col. 7, lines 40-44). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the surface roughness as taught by Kang to the coil component of Xia in view of Usui to improve cohesion force between the electrode and the end portion (col. 7, lines 57-67).

Allowable Subject Matter
11.	Claims 1, 3-5, and 9-13 are allowed.
12.	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising:
a coil conductor includes a wire-shaped metal core coated with an insulating coating; and
wherein the terminal electrode includes a conductive resin and a metal film covering the conductive resin, wherein the first surface is  exposed from the magnetic element body and contacts the conductive resin,  wherein a part of the conductive resin is located between the second surface and the magnetic element body, wherein the insulating coating is located between the third surface and the magnetic element body, and wherein the first surface is larger in surface roughness than the non-exposed third surface.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837